 In the Matter of HAWTHORNE DAIRY PRODUCTS COMPANY, EMPLOYERandGENERAL DRIVERS, WAREHOUSEMEN AND HELPERS LOCAL No. 534,AFFILIATED WITH THE INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,PETITIONERCase No. 17-RC-376.-Decided July 19, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.Scott, hearing officer.The hearing officer's rulings made at the hear-ingarefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case the Board finds :1.The Employer, a Missouri corporation, has its principal placeof business in Windsor, Missouri, where it is engaged in the manu-facture of cheddar cheese.During the calendar year ending Janu-ary 31, 1949, it purchased raw milk worth $253,745.50, all within theState of Missouri.During the same period it sold cheese valued at$299,838.02, of which $239,128.23 was received for sales delivered tothe Cudahy Packing Company, at its Neosho, Missouri, plant. Cudahyin turn mixed the cheese with its processed products, of which morethan 50 percent was shipped to points outside the State.The Em-ployer sold cheese in smaller quantities to other dairy companies, someof which also shipped a portion of this cheese, reprocessed, to pointsoutside the State.During the same year, the Employer purchasedequipment of out-of-State origin, valued at $8,625.48, from localdealers.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National Labor.Relations Act.'IMatter of Washington Tobacco Company,83 N. L.R. B. 437 ;Matter of Fort WorthRendering Company,69N. L. R. B. 1305.85 N. L.R. B., No. 46.260 HAWTHORNE DAIRY PRODUCTS COMPANY2612.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's Wind-sor,Missouri, plant, including truck drivers 2 and regular part-timeemployees,3 but excluding all other employees, professional employees,guards, and supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Seventeenth Region andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, byGeneral Drivers, Warehousemen and Helpers Local No. 534, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, A. F. L.2Contrary to the Employer's contention,the Petitioner would exclude John Renfro, atruck driver, on the ground that he is primarily an office worker.Renfro spends 50percent of his time driving a truck and the remainder doing clerical work in the office,handling complaints of farmer-customers,and soliciting new accounts.We believe thatRenfro has a sufficient community of interest with the production and maintenanceemployees to warrant his inclusion in the unit.Matter of John P. Jeike Company,83 N. L. R. B. 442.8The Petitioner would also exclude Ray Berry,who operates a truck in the morningas an independent contractor doing business with the Employer and is employed as adirect production worker in the afternoon.As Berry is clearly a regular part-timeemployee, he is included in the unit.Matter of Cocoline Products,Inc.,79 N. L. R.B. 1426.